On Petition for Rehearing
PER CURIAM.
The special master held that the provisions of article 7 were intended for the benefit of the landlord and might be waived, and that the Sanitary Company had not availed themselves of it. He found that the company had accepted a surrender of the lease by entering into negotiations with the city of New York for a lease of the property in October, 1918. We have held, on the contrary, that there never was any surrender and acceptance of the lease, and that the only inference from the conduct of the parties was that the Sanitary Company re-entered peaceably, in accordance with the provisions of article 7, for nonpayment of rent April 2, 1918, and so terminated the lease and all obligation to pay rent thereunder.
[8] We are now referred to provisions óf the New York Code of Civil Procedure regulating ejectment for nonpayment of rent, which in our judgment are not applicable. This is not the case of an action of ejectment, but of a peaceable re-entry in accordance with the contract of the parties.
The petition is denied.